EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel M. Gotkin (66,316) on 3/1/2022.

The application has been amended to clarify the amendment to the Specification filed 11/18/2021, in which the underlined paragraph below is INSERTED after line 10 on page 19. Consistent with the amendment to the Specification filed 11/18/2021, page 19, starting at line 7, should read:
The above-mentioned co-pending Israel Patent Application No. 206455 illustrates an n-tier hierarchical in-band multi-hop cellular network using a mobile communication device as a backhauling device as illustrated in Figs. 6a - 6b. The RH may be added to the rRM block.
It is appreciated that reference numerals 21, 22 refer to antennae; reference numeral 23 is used in Figs. 6a - 6b to designate elements in the n-tier hierarchical in-band multi-hop cellular network. 
An N-tier hierarchical radio-link network, as depicted in Fig. 7, uses radio interface for backhauling, giving higher uplink BW capacity and better range cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413